Citation Nr: 1439952	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The August 2008 rating decision, in pertinent part, granted service connection for migraine headaches and assigned a noncompensable rating effective August 1, 2008.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In June 2009, the RO granted an increased initial rating of 10 percent for migraine headaches, effective August 1, 2008.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011. A transcript of the hearing is associated with the claims file.

When the case was last before the Board in May 2011, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for migraine headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2011, the Board remanded the Veteran's claim in part to schedule a VA examination in order to determine the current severity of his migraine headaches.  A review of the record reflects that letters were sent to the Veteran in April and June 2012, stating that the VA Frank Tejada outpatient clinic would be contacting the Veteran to inform him of the date, time, and place of an upcoming VA examination.  The letters informed the Veteran about the consequences of failing to report for the examinations.  

Thereafter, the claims file reflects, via a May 30, 2012 compensation and pension inquiry report, that a VA headaches examination requested on April 16, 2012 by the Salt Lake City RO had been canceled, and that a VA headaches examination requested on May 30 2012 was open.  A June 20, 2012 compensation and pension exam inquiry report notes that the VA headaches examination requested on May 30, 2012 was canceled. 

The claims file also contains a June 20, 2012 report of general information which notes that VA personnel contacted the Veteran about missing the scheduled VA examinations.  It was reported that the Veteran stated that he is willing to go to the examinations, but he did not know about the prior examinations being scheduled and he had been out of town for work.  He was told that another examination request would be made.  Thereafter, an August 15, 2012 deferred rating decision notes that the VA examinations were cancelled at the VA Medical Center due to an "incomplete request."  It was noted that the examinations needed to be rescheduled.  A November 2, 2012 VA memorandum indicates that another request for examination was sent, and that prior examinations had been canceled because the Veteran did not appear, and the clinic did not receive the file for the examination.  Finally, the record contains an April 4, 2013 notation that the Veteran failed to report for a November 21, 2012 VA examination.  

For several reasons the Board finds it necessary to remand this case in order to schedule the Veteran for a new VA examination.  Based upon the Veteran's statements in June 2012 to VA personnel that he was willing to report for an examination, his statement that he did not know about the prior examinations, and because the record does not contain any letter indicating that the Veteran was informed that a third examination had been scheduled in November 2012, the Board finds that the record does not adequately reflect that the Veteran had proper notice of any of the examinations.  Moreover, because the record also reflects that certain VA examinations, presumably either or both examinations requested in April 2012 and May 2012, had been canceled due to "incomplete request" and not necessarily the fault of the Veteran, the Board is willing to remand the case to provide the Veteran with another opportunity to attend a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his migraine headaches.  Include a copy of the letter notifying the Veteran of the examination in the claims file.  

Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the frequency and severity of the Veteran's recurrent migraine headaches including the impact of the headaches on his occupation and daily activities and the effect of prescribed medication. 

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for an initial rating in excess of 10 percent for migraine headaches.  If the maximum benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



